Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US 20190102231, hereinafter Wagner).

Regarding claim 1, Wagner discloses
A method comprising:
identifying a request for a large-scale data processing cluster in a computing environment, the computing environment comprising a plurality of computing systems (paragraph [0092]: the capacity manager 150 processes a first request to execute a first program code associated a first user on the virtual compute system 110);
identifying a tenant associated with the request from a plurality of tenants of the computing environment (paragraph [0092]: the capacity manager 150 processes a first request to execute a first program code associated a first user on the virtual compute system 110. For example, the received first request may indicate the identity of the user associated with the first request);
determining one or more computing systems available to the tenant from the plurality of computing systems (paragraph [0092]: the capacity manager 150 determines that the first request is to be handled using a virtual machine instance associated with the second sub-pool);
selecting at least one computing system of the one or more computing systems to support the request; and deploying one or more virtual nodes as part of the large-scale data processing cluster in the at least one computing system (paragraph [0104]: the capacity manager 150 causes a first virtual machine instance in the second sub-pool to be added to the active pool 140A ... the capacity manager 150 causes the first program code to be executed in a container created on the first virtual machine instance).
Regarding claim 9 referring to claim 1, Wagner discloses computing apparatus comprising: one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the processing system, direct the processing system to: ... (paragraph [0143]: It will be appreciated by those skilled in the art and others that all of the functions described in this disclosure may be embodied in software executed by one or more physical processors of the disclosed components and mobile communication devices. The software may be persistently stored in any type of non-volatile storage).
Regarding claim 17 referring to claim 1, Wagner discloses A computing environment comprising: a plurality of computing systems; a management system configured to: ... (Fig. 1).

Regarding claims 2, 10, and 18, Wagner discloses
wherein determining the one or more computing systems available to the tenant from the plurality of computing systems comprises: identifying physical resources available on the plurality of computing systems; identifying physical resource requirements of the tenant (paragraph [0034]: the user request includes metadata that indicates the program code to be executed, the language in which the program code is written, the user associated with the request, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the program code; paragraph [0092]: the capacity manager 150 determines that the first request is to be handled using a virtual machine instance associated with the second sub-pool);
selecting the one or more computing systems with physical resources (paragraph [0014]: These virtual machine instances are configured with a set of computing resources (e.g., memory, CPU, disk, network, etc.); paragraph [0104]: the capacity manager 150 causes a first virtual machine instance in the second sub-pool to be added to the active pool 140A ... the capacity manager 150 causes the first program code to be executed in a container created on the first virtual machine instance) that satisfy the physical resource requirements of the tenant (paragraph [0034]: the user request includes metadata that indicates the program code to be executed, the language in which the program code is written, the user associated with the request, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the program code).

Regarding claims 3 and 11, Bianchini discloses
wherein selecting the at least one computing system of the one or more computing systems to support the request (paragraph [0014]: These virtual machine instances are configured with a set of computing resources (e.g., memory, CPU, disk, network, etc.); paragraph [0104]: the capacity manager 150 causes a first virtual machine instance in the second sub-pool to be added to the active pool 140A ... the capacity manager 150 causes the first program code to be executed in a container created on the first virtual machine instance) comprises:
identifying accommodation information associated with the one or more computing systems, wherein the accommodation information comprises at least an estimated data processing rate for the large-scale data processing cluster (paragraph [0044]: each virtual machine instance is configured to satisfy at least one of the operating conditions that may be requested or specified by the user request to execute program code on the virtual compute system 110 ... the timeout for the request (e.g., threshold time after which the request may be terminated) ... scheduling information (e.g., the time by which the virtual compute system is requested to execute the program code, the time after which the virtual compute system is requested to execute the program code, the temporal window within which the virtual compute system is requested to execute the program code, etc.));
selecting the at least one computing system (paragraph [0014]: These virtual machine instances are configured with a set of computing resources (e.g., memory, CPU, disk, network, etc.); paragraph [0104]: the capacity manager 150 causes a first virtual machine instance in the second sub-pool to be added to the active pool 140A ... the capacity manager 150 causes the first program code to be executed in a container created on the first virtual machine instance) based on the accommodation information (paragraph [0044]: each virtual machine instance is configured to satisfy at least one of the operating conditions that may be requested or specified by the user request to execute program code on the virtual compute system 110 ... the timeout for the request (e.g., threshold time after which the request may be terminated) ... scheduling information (e.g., the time by which the virtual compute system is requested to execute the program code, the time after which the virtual compute system is requested to execute the program code, the temporal window within which the virtual compute system is requested to execute the program code, etc.)).

Regarding claims 4, 12, and 19, Bianchini discloses
wherein determining the one or more computing systems available to the tenant from the plurality of computing systems comprises: identifying physical locations associated with the plurality of computing systems; identifying location requirements associated with computing resources for the tenant; selecting the one or more computing systems with physical locations that satisfy the location requirements associated with the tenant (paragraph [0021]: the warming pool may include a sub-pool of virtual machine instances that are used to execute program codes of only one designated user. Such a sub-pool of virtual machine instances may be implemented on single-tenanted hardware (e.g., physical servers) that is not used for any user other than the designated user, thereby providing improved data security ... the warming pool may include a sub-pool of virtual machine instances that is configured to provide a fixed amount of total compute capacity to a designated user; paragraph [0092]: the capacity manager 150 determines that the first request is to be handled using a virtual machine instance associated with the second sub-pool).

Regarding claims 5 and 13, Bianchini discloses
further comprising: identifying one or more cluster configuration attributes associated with the cluster request (paragraph [0039]: virtual machine instances in the warming pool 130A can be configured based on a predetermined set of configurations independent from a specific user request to execute a user's code. The predetermined set of configurations can correspond to various types of virtual machine instances to execute user codes. The warming pool manager 130 can optimize types and numbers of virtual machine instances in the warming pool 130A based on one or more metrics related to current or previous user code executions); wherein selecting the at least one computing system of the one or more computing systems to support the request comprises selecting the at least one computing system (paragraph [0104]: the capacity manager 150 causes a first virtual machine instance in the second sub-pool to be added to the active pool 140A ... the capacity manager 150 causes the first program code to be executed in a container created on the first virtual machine instance) based on the cluster configuration attributes (paragraph [0039]: virtual machine instances in the warming pool 130A can be configured based on a predetermined set of configurations independent from a specific user request to execute a user's code. The predetermined set of configurations can correspond to various types of virtual machine instances to execute user codes. The warming pool manager 130 can optimize types and numbers of virtual machine instances in the warming pool 130A based on one or more metrics related to current or previous user code executions).

Regarding claims 6 and 14, Bianchini discloses
wherein identifying the tenant associated with the request from a plurality of tenants of the computing environment comprises identifying the tenant based on credentials provided in association with the request (paragraph [0030]: Users may use the virtual compute system 110 to execute user code thereon; paragraph [0092]: the capacity manager 150 processes a first request to execute a first program code associated a first user on the virtual compute system 110. For example, the received first request may indicate the identity of the user associated with the first request).

Regarding claims 7, 15, and 20, Bianchini discloses
wherein the one or more virtual nodes comprise one or more containers or virtual machines (paragraph [0038]: As shown in FIG. 1, instances may have operating systems (OS) and/or language runtimes loaded thereon. The instance 154 includes an OS 154A and a runtime 154B. In some embodiments, as illustrated by instance 155 of FIG. 1, the instances in the warming pool 130A may also include containers (which may further contain copies of operating systems, runtimes, user codes, etc.); paragraph [0039]: the virtual machine instances in the warming pool 130A may be used to serve any user's request).

Regarding claims 8 and 16, Bianchini discloses
further comprising: obtaining resource requirements associated with each tenant in the plurality of tenants; and wherein determining the one or more computing systems available to the tenant from the plurality of computing systems comprises determining the one or more computing systems available to the tenant from the plurality of computing systems based on the resource requirements associated with the tenant (paragraph [0062]: The hardware implementing those instances could be in any one of the data centers of the virtual compute system 110 and could be hosting many other instances running other users' codes. However, such a multi-tenanted architecture may pose a higher-than-tolerable security risk for some users (e.g., especially those in highly regulated industries). In order to satisfy the security needs of such users, the capacity manager 150 may acquire and maintain, for each of such users (e.g., in the warming pool 130A or the active pool 140A), a dedicated pool of instances that are implemented on single-tenanted hardware that is not to be shared with any other user. For example, such users may want their program codes to be executed on a piece of hardware (e.g., one or more physical servers) that is literally isolated and dedicated to their uses, and the virtual compute system 110 may provide the guarantee that the hardware and/or physical servers are not used for any user other than the user to whom the instances belong (e.g., "dedicated user")).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        6/23/2021